Carley, Judge.
Appellant entered a plea of guilty to one count of burglary and was sentenced to serve a term of four years in the penitentiary. After the appeal was filed in this court, appellant’s appointed counsel filed a request for permission to withdraw from the case.
In compliance with the holdings of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we háve conducted a full and careful examination of the record and transcript of this case to determine whether the appeal is, in fact, wholly frivolous. We find that it is. The requirements of Anders v. California, supra, have thus been met and appellant’s counsel is, accordingly, granted permission to withdraw.
Moreover, our review of the record in this case discloses no basis whatsoever for reversal of the trial court’s judgment. The transcript of the hearing at which appellant tendered his plea of guilty affirmatively demonstrates £hat appellant’s guilty plea was entered intelligently and voluntarily. See Purvis v. Connell, 227 Ga. 764 (182 SE2d 892) (1974). The judgment of the trial court must be affirmed.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.